Ingraham, J. (concurring):
I concur with Mr Justice Soott in his opinion, but the character of the charges made against this respondent and the frequency with which attorneys have used the process of the criminal courts, or made threats of criminal proceeding to extort settlements of alleged claims for damages, justifies some additional comment in disposing of this application. Accepting the statement of the respondent, he was consulted by the sister of an infant in relation to an assault alleged to have been made upon her, and examined the facts in *669relation to the assault by interviewing the infant and others who had knowledge of the occurrence. The respondent then prepared a petition by the infant to procure the appointment of a guardian ad litem. That petition alleges that the petitioner was fifteen years of age; that both her parents were dead, and that she resided with her sister in the city of Hew York; that the petitioner desired to bring an action against one Crane for an assault and battery committed on her by the said Crane on the 30th of March, 1907, while the petitioner was alone in her apartment, and asked that her sister, Evelyn Eeed, be appointed her guardian ad litem for the purpose of prosecuting said action; and upon that petition, on the 5th of April, 1907, by an order of the Special Term, the said Evelyn Eeed was appointed guardian ad litem of Charlotte Eeed, an infant, and was authorized to prosecute for her as such guardian ad litem the action mentioned in the petition. The guardian was required to give no bond. This application was made under sections 469 and 470 of the Code. Section 474 of the Code provides that, “Except in a case where it is otherwise specially prescribed by law, a guardian appointed for an infant, as prescribed in this article, shall not be permitted to receive money or property of the infant, other than costs and expenses allowed to the guardian by the court, until he has given sufficient security, approved by a judge of the court, or a county judge, to account for and apply the same under the direction of the court.” Assuming that the infant had a cause of action to recover the damages sustained by her for a personal injury, that cause of action was the property of the infant, and the respondent was called upon to protect the interest of the infant, and was charged with obedience to the law enacted to protect her and her property. The guardian had no power to make any contract or agreement which would dispose of or create a lien upon the infant’s cause of action, or any money or property realized therefrom without the approval of the court. The respondent, however, made a bargain with the guardian which disposed of fifty per cent of the infant’s cause of action and which, if valid, would have made him directly interested in the proceeds of the infant’s cause of action realized through the legal proceedings which were contemplated. It seems to me that the making of such an agreement is of itself serious pro*670fessional misconduct. The fact that it was not binding in. any way upon the infant does not mitigate the seriousness.of the ofíense. It was an attempt of an attorney of this court, in violation of his duty and in violation of law, to possess himself of one-half of an infant’s cause of action by virtue of an agreement made with a person appointed to conduct a litigation and who was prohibited from receiving the proceeds of such litigation, or any property of the infant, except upon giving a bond approved by a judge, and this unauthorized and improper arrangement, made by an attorney to dispose of the infant’s property, is to be considered, when we come to examine his subsequent actions. Having obtained an order appointing the infant’s sister guardian ad litem,, on the 5th of April, 1907, the orderly course of proceeding would have been to commence an action on behalf of the infant against the person who it was claimed had injured her to enforce the legal liability which it must be assumed the respondent considered existed ; but instead of commencing such an action, he resorted to a police magistrate and obtained a summons directed to the person against whom the infant’s claim existed to appear before the magistrate to answer a criminal charge. The attorney had in his possession an affidavit of- the infant detailing the circumstances of the alleged assault. That affidavit does not appear to have been submitted to the magistrate; at any rate no warrant was obtained; but this summons from the Magistrate’s Court was served upon the person against whom the charge was made. If the attorney had written to the person against whom the charge was made a letter threatening him with criminal prosecution unless he settled the infant’s claim, he would have been guilty of an attempt to blackmail (People v. Eichler, 75 Hun, 26; People v. Wickes, 112 App. Div. 39); but obtaining and serving a summons from the magistrate which required the person to appear before the magistrate and to answer a criminal charge then to be made, whether the summons had any legal efficacy or not, was much more terrifying and oppressive than the mere writing of a letter. It is not claimed that the respondent had any authority from either the infant or her guardian ad litem to institute this criminal proceeding or to threaten to institute it. He did it of his own motion, to accomplish his own purpose and evidently to prepare for the claim subsequently to be made for dam*671ages against the person charged. When this summons was returnable the person charged with the crime did not appear, but his attorney did and testified that he characterized the proceeding as blackmail which characterization the respondent does not seem in any way to have resented. The respondent was notified that the person charged would not appear and answer the summons. After this statement the respondent did not obtain a warrant. The public prosecutor was not notified that a crime had been committed and requested to prosecute ; nor was the magistrate notified of the facts, but secrecy was still maintained, leaving the fact that a criminal charge could be prosecuted to rankle in the mind of the victim and produce a proper mental condition to make, a subsequent claim for money more serious. Here it is proper to remark that the duty of the respondent, an officer of the court, was plain. He had knowledge which it must be assumed in his opinion justified the prosecution for a serious offense. It was clearly his duty under these circumstances to notify the prosecuting officer or the police magistrate charged with the duty of prosecuting and inquiring into such a charge, and if he had performed that duty and then dropped the matter of the criminal charges a different question would have been presented. Hothing, however, of that kind was done. He waited quietly until the fifteenth of April, the day before the day to which the return of the summons to appear before the magistrate had been adjourned, and then called up the attorney for the person against whom the charge was made to see if a settlement could be arrived at. Ho action had been commenced, although a guardian ad litem had been appointed for ten days. In consequence of this communication the attorney for the person against whom the charge had been made called upon the respondent and then commenced negotiations for the payment to the respondent of a sum of money to settle this infant’s claim. Twenty-five thousand dollars was demanded by the respondent and $500 was offered. There had quite opportunely appeared in the Hew York Herald an article having reference to this charge which was of the kind calculated to injure the person against whom the charge was made. The respondent disclaims having instigated this article, but he testified that when a reporter of the Herald called on him in relation to the matter he referred the reporter to the apartment house in which the infant resided and told *672him to get his information there, and then after the article was published, at the interview between the respondent and the attorney for the person against whom the charge was made, the respondent called the attorney’s attention to this article. If the respondent did not instigate the article he certainly used it in carrying out his scheme. The respondent was then offered $1,000 to settle, which he refused, claiming $10,000. At this interview at which the $1,000 was offered the attorney for the person against whom the charge was made stated that “ the only reason we considered settlement at all was the desire to avoid unpleasant notoriety and that was our main purpose in trying to effect a settlement; ” that the respondent “ must in some way guarantee me that he would stop all publicity and protect the reputation ” of the person against whom the charge was made ; that the attorney did not care anything about releases or stipulations, but wanted a guaranty that there would be no further notoriety, and to that the respondent said that he would guarantee that there would not be another word about it. The attorney then asked the respondent if his clients would not go away to ■avoid all publicity and newspaper men in case the matter was settled and lie said that they would go out of town. After this conversation the parties separated but subsequently an offer of $2,000 was made to settle and the respondent finally accepted that sum. The respondent then said that he would have a release from the infant or her guardian, and one was drawn up and executed by them, the sum paid in settlement being stated in the release at $2,000. Subsequently the respondent demanded $500 more for his fee, which demand was acquiesced in, and $2,500 in all was paid to the respondent.
At the first interview a summons in a civil action was prepared demanding $25,000 damages, the service of which the attorney admitted, and a notice of appearance for his client as defendant in the action was served, but no complaint was ever served. Ho legal services were performed, except obtaining .the order appointing the guardian ad, litem, and serving this summons.
Assuming that this person charged had been guilty of assaulting a young girl fifteen years of age, alone in her apartment, and the respondent liad threatened to make a criminal charge against the person charged with being guilty of such an assault, there would *673be presented a case in which the offense of compounding a crime is proved. Section 125 of the Penal Code provides that a person who takes money, or other property, gratuity or reward, or an engagement or promise therefor, upon an agreement or understanding, express or implied, to compound or conceal a crime, or a violation of statute, or to abstain from, discontinue or delay, a prosecution therefor, or to withhold any evidence thereof, except in a case where a compromise is allowed by law, is guilty of a felony, where the agreement or understanding relates to a felony; or of a misdemeanor, where the agreement or understanding relates to_ a misdemeanor, or to a violation of a statute for which a pecuniary penalty or forfeiture is prescribed. A compromise is allowed by sections 663 and 664 of the Code of Criminal Procedure. By section 663 such compromise can only be made when a defendant is brought before a magistrate or is held to answer on a charge of a misdemeanor for which the person injured by the act constituting the crime has a remedy by civil action ; and section 666 specifically provides that no crime can be compromised, nor can any proceeding for the prosecution or punishment thereof upon a compromise be stayed except as provided in sections 663 and 664. This respondent claimed to have had knowledge that a crime had been committed. He had an affidavit of the person upon whom the crime was alleged to have been committed and had obtained a summons requiring the person charged to appear before a magistrate to answer for the crime. He then agreed that if a sum of money was paid to him, one-half of which he claimed and actually retained, he would guarantee that there would not be another word about it. The respondent having received information that the settlement was made and the money was paid to suppress notoriety as to the charge, and having made this guaranty, received the sum of §2,500, one-half of which he claimed the right to appropriate and did appropriate to his own use.
W e have here, I think, two crimes by this respondent of which he is guilty upon his own testimony. First, the crime of blackmail; and, second, that of compounding a crime. We have then a third offense. He had received on the part of this infant the sum of $2,500, of which he claimed to be entitled to one-lialf. In the *674hands of the respondent this money was the property of the infant just as much as any property that belonged to her; and section 474 of the Code of Civil Procedure provides that that money should not be paid to the guardian ad litem until she had given a bond. Upon an application made to the Supreme Court for the approval of such a bond the fact that $2,500 had been paid to the attorney in settlement of the infant’s claim would have been disclosed to the court, and then it would have been the duty of the court to determine the amount of compensation to which the attorney was entitled and fix the bond that the guardian ad litem was required to give. That, of course, would have defeated the respondent’s object, for no court would have awarded anything like the sum of $1,250 for obtaining the appointment of a guardian ad, litem and serving a summons; and so the respondent, to enable him to appropriate to his own use the money of this infant, without legal justification, paid over to the guardian ad litem, first, $1,000, and then, after this proceeding was instituted, $250, and appropriated the other $1,250 of the infant’s money to his own use. The infant or her guardian ad litem having discovered that the defendant had got $2,500 and had only paid over $1,000, seems to have thought that she could obtain something more from the defendant, and made a demand upon him for $1,250 in addition to the $1,000 that she had received, an amount which would have allowed the respondent $250 for his services, which, except for the risk he ran of being amenable to the criminal law and a disbarment, would have been ample compensation for his services. This being refused, a complaint was then made to the grievance committee of the Bar Association against the respondent. The statement of the guardian ad litem was taken by the committee and the proceeding was adjourned to a subsequent' day, at which the guardian ad litem was to be present and the respondent was to cross-examine her; but before the adjourned meeting was had it appeared that the respondent paid to the guardian ad Utem $250, and then she disappeared, and the respondent refused to make any statement to the committee because he had not had an opportunity of cross-examining the guardian ad Utem ; and upon the hearing before the referee in this proceeding it was impossible to subpoena her as a witness.
There have been two coincidences in this case that have very *675much aided the respondent: First, the most opportune publication in the New York Herald just when the attack was to be made for a settlement, and, second, the disappearance of the guardian ad litem who had made the charge before the Bar Association, and whose testimony before the referee would have been quite important. The methods of the respondent in practicing what we have been taught to believe was an honorable and learned profession, are such that if the profession is to be respected by any one he must no longer be a member of it.
Patterson, P. J., McLaughlin, Laughlin and Scott, JJ., concurred.
Despondent disbarred. Settle order on notice.